Citation Nr: 0325836	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  00-09 973	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increase (compensable) evaluation for 
the duodenal ulcer disability.

2.  Entitlement to service connection for a dental condition, 
claimed as secondary to the service-connected duodenal ulcer 
disability.

3.  Entitlement to service connection for arthritis of the 
back, shoulders and neck, claimed as secondary to the 
service-connected residuals of a cervical cord injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from 
December 1952 to September 1964.  This case comes to the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi that denied the 
appellant's claim for an increased (compensable) rating for 
his duodenal ulcer disability, as well as his claims of 
entitlement to service connection for a dental condition 
secondary to the service connected ulcer and service 
connection for arthritis of the back, shoulders and neck 
secondary to the residuals of the cervical cord injury 
disability.

The issue of entitlement to service connection for a hiatal 
hernia has been raised.  The matter is referred to the RO for 
appropriate action.  The appellant also appears to be raising 
a claim for outpatient dental treatment, namely dentures, 
under the provisions of 38 C.F.R. § 17.161(g).  The Board 
notes that this case has been developed and adjudicated only 
with respect to the issue of entitlement to secondary service 
connection, particularly in light of the fact that the August 
2002 Statement of the Case does not include any reference to 
the laws and regulations pertaining to such dental benefits.  
See Harder v. Brown, 5 Vet. App. 183 (1993).  The matter is 
also referred to the RO for appropriate action.

The Board notes that the appellant was scheduled for a Travel 
Board hearing at the RO on June 18, 2003, but he failed to 
report.  Consistent with the May 2003 hearing notice letter 
to the appellant that was sent to his address of record, 
since he failed to appear for the Board hearing, and no 
request for a postponement has been received, this case is 
being processed as though the Travel Board hearing request 
had been withdrawn.  See 38 C.F.R. § 20.702(e).

The issue of entitlement to secondary service connection for 
arthritis of the back, shoulders and neck will addressed in 
the REMAND section that follows the ORDER section in the 
decision below.




FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his duodenal ulcer claims.

2.  The appellant service-connected duodenal ulcer disability 
is currently manifested by no subjective complaints and 
objective clinical findings of no interference with 
nourishment or loss of weight, no anemia, no epigastric 
tenderness, normal bowel sounds and an upper GI series with 
no evidence of gastritis or duodenitis.

3.  Recurrent hematemesis, melena, anemia, and/or weight loss 
are not shown.

4.  There is no competent medical evidence of record that 
links the appellant's multiple dental disabilities, diagnosed 
as multiple missing teeth and dental caries, to his service-
connected duodenal ulcer disability or to any treatment or 
medication for that disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a 
gastrointestinal disability are not met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.102, 3.321, Part 
4, 4.1, 4.2, 4.3, 4.7, 4.14, 4.113, 4.114 and Diagnostic Code 
7305 (2002).

2.  The appellant's current dental conditions, characterized 
as nonrestorable dental caries and multiple missing teeth, 
are not proximately due to or the result of service-connected 
disability or otherwise aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.  

As discussed below, the preponderance of the evidence is 
against a finding that the severity of the appellant's 
duodenal ulcer disability warrants a compensable evaluation.  
Furthermore, the preponderance of the evidence is against a 
finding that the appellant's current dental disorders, 
diagnosed as missing teeth and unrestorable caries, were 
related on a secondary basis to the appellant's ulcer 
disability.

I.  Increased rating claim.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability includes VA 
medical treatment records dated from November 1998 to March 
2002, and the reports from a VA stomach examination conducted 
in August 1999.

The appellant has been assigned a noncompensable disability 
evaluation for his gastrointestinal disability using 
Diagnostic Code 7305, duodenal ulcer.  A severe disability 
caused by a duodenal ulcer, such that pain is only partially 
relieved by standard ulcer therapy, with periodic vomiting, 
recurrent hematemesis or melena and associated with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
disability rating.  Moderately severe disability caused by a 
duodenal ulcer, manifested by impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year warrant a 40 percent rating.  Moderate 
disability due to a duodenal ulcer involving recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations warrants a 20 percent disability rating.  Mild 
disability due to a duodenal ulcer, with recurring symptoms 
once or twice yearly, warrants a 10 percent disability 
rating. 38 C.F.R. § 4.114, Diagnostic Code 7305.

The November 1998 VA hospital discharge summary does not 
include any mention of a duodenal ulcer.  VA outpatient 
treatment records dated between December 1998 and July 1999 
do not show any complaint of, or treatment for, a duodenal 
ulcer.  

In August 1999, the appellant underwent a VA stomach 
examination.  The appellant reported that he took medication 
for his ulcer; that he got nauseous depending on his food 
intake; and that he vomited dependent on food intake, but not 
very often.  He also reported that he had seen red blood from 
his rectum, as well as black stools sometimes.  On physical 
examination, there were no signs of weight loss or anemia.  
The appellant's hematocrit and hemoglobin levels were normal.  
There was no epigastric tenderness.  An upper GI series 
revealed a small hiatal hernia; there was no esophagitis, 
gastritis or duodenitis.  The examiner rendered a diagnosis 
of history of ulcer disease and hiatal hernia with 
gastroesophageal reflux disease (GERD).


Review of the VA discharge summary from the appellant's March 
2001 hospitalization does not reveal any complaints 
pertaining to a peptic ulcer or abdominal pain or any 
treatment for an ulcer.  

The appellant was subsequently hospitalized in a VA facility 
at the end of February 2002, and he was discharged the next 
month.  The admission note indicates that the appellant 
reported having a good appetite and that he denied dysphagia, 
abdominal pain, nausea, vomiting, diarrhea, blood per rectum, 
dark or tarry stools and jaundice or dark urine.  On physical 
examination, he was noted to be well nourished and the 
examination of the abdomen was normal in that it was soft and 
nontender without masses and with normal bowel sounds.  
Testing for stool occult blood was negative.  The only GI 
problems mentioned by the appellant were hemorrhoids and a 
hiatal hernia.  The nursing admission note indicates that the 
appellant denied abdominal pain and tenderness, as well as 
nausea, vomiting, diarrhea and constipation.  He denied 
difficulty swallowing, tarry stools and bleeding.  Nutrition 
screening revealed that his appetite was good and his weight 
was stable.  He did not require any feeding assistance.

Examining the most recent clinical evidence (which is the 
most probative evidence of record under Francisco v. Brown, 7 
Vet. App. 55 (1994)) to determine whether the criteria for a 
rating in excess of zero percent are met, the Board notes 
first that a 10 percent rating under Diagnostic Code 7305 
would require mild disability due to a duodenal ulcer, with 
recurring symptoms once or twice yearly.  Such findings were 
not shown on the report from the VA examination conducted in 
August 1999, or in the VA hospitalization records from 
November 1998, or March 2001, or February and March of 2002.  
The appellant has not complained of vomiting, recurring 
melena or hematemesis, weight loss, anemia, dysphagia, 
pyrosis, regurgitation or substernal pain and there is no 
clinical evidence of record relating to any of those 
symptoms.  Furthermore, the appellant was noted to be without 
signs of weight loss or anemia at the time of his August 1999 
VA examination and during his March 2002 hospitalization.  

The Board finds that the objective "negative" clinical 
evidence of record to be of greater probative value than the 
uncorroborated "positive" evidence of record in which a more 
severe level of gastrointestinal disability is alleged in the 
written contentions of the appellant.  Accordingly, the Board 
concludes that the claim for a schedular rating in excess of 
zero percent for the appellant's service-connected 
gastrointestinal disorder must be denied.  

Furthermore, there is no competent credible evidence at this 
time suggesting that the appellant's gastrointestinal 
disability presents such an unusual disability picture that 
the provisions of 38 C.F.R. § 3.321 are for application.  The 
gastrointestinal disability has not been shown to have 
resulted in any period of hospitalization and there is no 
evidence of record indicating that the appellant has suffered 
marked interference with employment based on the 
gastrointestinal disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Secondary service connection claim.

While the appellant was hospitalized in a VA facility in 
February 2002, he complained of a rough upper left tooth that 
was hurting him.  A dental examination was conducted and the 
appellant was noted to have a root tip at tooth #15 and a 
broken-down tooth #16 that bothered him.  In addition, teeth 
#20, 21 and 26 were found to be decayed and nonrestorable.  
The appellant was informed that no replacement at VA expense 
would be undertaken and he indicated understanding and a 
desire to have the teeth removed.  Thereafter, the root tip 
of tooth # 15 was extracted, as was the impacted tooth # 16 
and the carious teeth # 20, 21 and 26.  An alveoplasty was 
performed along with the upper left extractions.  The 
appellant tolerated the procedures well with no 
complications; the oral surgeon noted that the case was 
complete from an oral-maxillary surgery standpoint and that 
the appellant understood that there would be no replacement 
at VAMC expense.

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The appellant contends is that his dental disability, i.e., 
multiple missing teeth and multiple nonrestorable dental 
caries, are the result of his service-connected duodenal 
ulcer and/or the medication he has to take for the treatment 
of that disability.  Consequently, he maintains that service 
connection for dental disability is warranted on a secondary 
basis.  However, there is simply no definitive, competent 
evidence of a relationship between his ulcer disability and 
any dental condition.

The Board is cognizant of the appellant's own statements to 
the effect that he experienced dental problems that were due 
to his service-connected ulcer disability.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's dental 
disorders are not related to the service-connected ulcer 
disability in that the service-connected ulcer disability and 
treatment thereof did not cause or aggravate any dental 
disorder.  While it is apparent that the appellant does 
suffer from dental pathology, the medical evidence of record 
as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the appellant's current dental problems and the duodenal 
ulcer disability.  Furthermore, the medical evidence of 
record does not support the conclusion that the appellant's 
dental pathology has been aggravated or caused to worsen by 
the appellant's service-connected disabilities.  


Therefore, the preponderance of the evidence is against the 
secondary service connection claim.  The Board accordingly 
concludes that the appellant's claim for service connection 
for a dental disorder, to include missing teeth and 
nonrestorable teeth due to caries, as secondary to his 
service-connected disabilities must fail.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim for benefits filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish an increased evaluation for 
his ulcer disability in the RO letter issued in February 
2002.  The appellant was also advised and notified of the 
evidence necessary to establish secondary service connection 
in the RO letter issued in August 2001.  The Board finds that 
the discussions in the rating decision, the Statements of the 
Case (SOC), the Supplemental Statement of the Case (SSOC) and 
the RO letters sent to the appellant in effect informed him 
of the information and evidence that would needed to 
substantiate his claims and complied with VA's notification 
requirements.  The appellant was told that competent medical 
evidence showing the current existence of the claimed ulcer 
symptoms and medical records showing treatment was needed as 
well as competent evidence showing that his dental conditions 
were due to a service-connected disability.  Therefore, the 
Board finds that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was informed of the 
evidence VA needed to support his claims; what evidence he 
was to furnish; and that VA would assist him in getting that 
evidence.  The appellant has not informed the RO of any 
source of evidence relevant to the case.  Therefore, there is 
no indication that additional relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the two claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, neither the appellant nor 
his representative has asserted that the case requires 
further development or action under VCAA or the implementing 
regulations.  In fact, the appellant's representative stated, 
in the August 2003 informal hearing presentation, that the 
appellant had been notified of the responsibilities borne by 
himself and VA pursuant to the VCAA as to all issues 
currently on appeal.


ORDER

A compensable evaluation for the duodenal ulcer disability is 
denied.

Secondary service connection for a dental condition is 
denied.


REMAND

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that service connection for a cervical spine 
disability has been granted and that judicial interpretation 
of the matter of secondary service connection as embodied in 
38 C.F.R. § 3.310 requires consideration of whether or not a 
service-connected disability either causes or aggravates 
another condition.  See Allen v. Brown, id.  There is no 
indication that the RO considered any application of the 
Allen decision to the appellant's claim for arthritis of the 
back, shoulders and neck.  Adjudication is therefore 
indicated in some form, even if the appellant does not report 
for an examination.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his secondary 
service connection claim and of what part 
of such evidence the Secretary will 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should obtain the appellant's 
relevant medical treatment records 
concerning his cervical spine disability 
from any VA facility, private doctor 
and/or hospital identified in the 
evidence or record or by the appellant.  
The appellant should provide assistance 
as needed to obtain these records that 
should be associated with the claims 
file.

3.  After the above development is 
completed, and whether records are 
obtained or not, the RO should arrange 
for orthopedic examination of the 
appellant to determine whether any 
arthritis of the back, shoulders or neck 
is present and, if so, whether it is due 
to or aggravated by the service-connected 
residuals of cervical cord injury and 
incomplete dislocation at C2-C3.  The 
claims file, including all in-service and 
post-service treatment records, should be 
made available to the examiner.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
any neck, shoulder or back arthritis 
found.  If the appellant fails to report 
for an examination, the doctor should 
render the requested opinion based on a 
review of the claims file.  Specifically, 
the examiner is requested to provide an 
opinion as to (1) the medical probability 
that any documented neck, shoulder or 
back arthritis is related to the 
appellant's service-connected residuals 
of a C2-C3 injury and (2) whether it is 
at least as likely as not that the 
appellant's C2-C3 cervical disability 
aggravated or contributed to or 
accelerated any degenerative or 
pathologic process in his neck or 
shoulders or low back.  If the 
appellant's service-connected cervical 
spine disability aggravated or 
contributed to or accelerated any 
degenerative or other pathologic process 
in his neck, shoulders or low back the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the RO should 
readjudicate the claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the holding of Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



